Citation Nr: 1631371	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  09-34 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for headaches, including on a secondary basis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2011, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.

The Board remanded this issue for additional development in September 2011 and again in October 2015.

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, another remand is required before the issue can be properly adjudicated.  In October 2015, the Board remanded the case with instructions to arrange a new VA examination and for readjudication of the issue of entitlement to service connection for headaches by the AOJ.  On remand, the AOJ arranged the requested examination and obtained a written report and medical opinion from the examiner, but the AOJ did not readjudicate the claim in a supplemental statement of the case (SSOC) as specifically requested by the Board in its remand.  Another remand is necessary to comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its prior remand directives).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to service connection for headaches.  If the claim remains denied, issue to the Veteran an SSOC and afford him the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

